989 F.2d 1195
William F. HILL and Lola E. Hill, Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant.
No. 91-5032.
United States Court of Appeals,Federal Circuit.
March 24, 1993.
JUDGMENT

1
The Supreme Court of the United States having reversed the judgment of this Court with costs and having remanded the cause for further proceedings in conformity with its opinion, --- U.S. ----, 113 S.Ct. 941, 122 L.Ed.2d 330.


2
IT IS ORDERED that the judgment of this court entered on September 11, 1991, 945 F.2d 1529 (Fed.Cir.1991), is vacated and the mandate issued on November 15, 1991, is recalled;  and


3
IT IS FURTHER ORDERED that the judgment of the United States Court of Federal Claims (heretofore United States Claims Court) be, and the same is, reversed;  and


4
IT IS FURTHER ORDERED that the petitioner, the United States, recover from William F. Hill, et ux., Three Hundred Fifty Dollars ($350.00) for their costs expended in the Supreme Court;  and


5
IT IS FURTHER ORDERED that the United States may recover its costs in this court;  and


6
IT IS FURTHER ORDERED that the mandate shall issue forthwith.